DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 12/31/2021, has been received, entered and made of record.
Terminal Disclaimer
The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10430138 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed on 12/31/2021, with respect to double patenting have been fully considered and are persuasive. Accordingly, the rejection of claims 1-2 and 4-24 has been withdrawn. 
Allowable Subject Matter
Claims 1-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 25 and 35, none of the prior art cited alone or in combination provides the motivation to teach or suggest “the communication apparatus comprising: at least one processor, wherein the at least one processor performs operations of: a first connection unit configured to establish a first wireless connection between the external apparatus that operates as a parent station and the communication apparatus that operates as a child station using the first frequency band with priority over the second frequency band, in a case where the setting information includes both frequency band information corresponding to the first frequency band and frequency band information corresponding to the second frequency band.”
Claims 2-16 are allowed based on their dependency to claim 1.
Claims 26-29 are allowed based on their dependency to claim 25.
Claims 36-39 are allowed based on their dependency to claim 35.

Regarding claim 17, 30 and 40, none of the prior art cited alone or in combination provides the motivation to teach or suggest “the communication apparatus comprising: at least one processor, wherein the at least one processor performs operations of: a first connection unit configured to establish a first wireless connection between the external apparatus that operates as a parent station and the communication apparatus that operates as a child station using the first frequency band with priority over the second frequency band, in a case where the setting information does not include frequency band information corresponding to the first frequency band and does not include frequency band information corresponding to the second frequency band.”
Claims 18-24 are allowed based on their dependency to claim 17.
Claims 31-34 are allowed based on their dependency to claim 30.
Claims 41-44 are allowed based on their dependency to claim 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675